Mr. Chief Justice Sharkey
delivered the opinion of the court.
The appellees allege in their bill that as- heirs at law of John Hare they acquired a right to a tract of land in Wilkinson county; that in. the year 1820 the appellant without any authority, took possession of said land and held the same until the year 1830, sometimes cultivating it himself, but most generally leasing it out; that he received great profit therefor, but how much they know not. The bill prays that he may be made to account for the profits, and for discovery. To this bill tlie appellant first demurred. The demurrer was overruled, and leave given to answer, and on motion the answer was rejected, and further leave given to putin a second answer. This the appellant declined, but asked leave to *315plead, which was refused, and a pro confesso taken, and it is now said that the chancellor erred in overruling the demurrer, because the remedy was at law; and also in refusing to allow the defendant to plead, instead of answer.
The title set up in the bill is a legal one, and the action for rents and profits is a legal remedy, to which the plaintiffs should have resorted, but for the circumstance of some of them being infants. This circumstance is the only one which gives jurisdiction to the court of chancery, or at least it now conclusively settles the question of jurisdiction. The defendant having entered upon the estate, which in part belonged to infants, is to be treated as their guardian or bailiff, and this seems to be the reason on which chancery may take jurisdiction. This question was very fully examined in the case of Nelson v. Allen and Harris, 1 Yerger, 360, in which the English authorities are cited. The same-objection was there taken, but the court held that the jurisdiction was unquestionable, both because it was matter of account, and because of the infancy of the plaintiff. In that case, like the present, the bill was filed for rents and profits against the defendants who had no title, and it may therefore be considered as an authority decisive in the present case. The general doctrine is also to be found in 1 Maddox, 91. But suppose the complainants were driven into a court of law to assert their right, how could it be successfully done? They claim the land as heirs at law of John Hare, and coparceners, like joint tenants, must join both in actions ex contractu and ex delicto. Some of them being infants would have to sue by guardian or prochein amie. In that capacity the other parties could not join them in a suit at law, and it cannot therefore be said that there is a remedy at law. Certainly it is not as ample and complete as it is in chancery; and the demurrer was therefore properly overruled.
When the demurrer was overruled the defendant had leave to answer, which he did by denying that he ever held possession or leased the land, except as the agent of Philip Hickey, and he insists upon the facts set out by way of plea, and demurs to the discovery sought. To this answer exceptions were taken, and it was rejected. We are not certainly informed by the record as to the grounds of exceptions to the answer, but it is manifest from the *316bill and exhibits, that as an answer it is evasive, and as a plea it presents no bar. It neither positively denies or admits the allegations in the bill, and was properly rejected.
When it was so rejected, the defendant had leave to answer further. This he declined to accept, but moved the court for leave to plead, which was refused. We are at a loss to perceive any good reason for declining to answer, and insisting on the right to plead, and we are also at a loss to perceive how any injury could have resulted from the decision of the chancellor, on a point which could have had no influence on the merits. By answering, every thing which could have availed the defendant as a plea, might also have been insisted on in the answer. By giving him leave to file a further answer, every ground of defence was laid open to him, and yet he refused to receive it on broader grounds than such as he demanded. He asked less than the court gave, and as we cannot for this reason see how he could have been prejudiced , we cannot reverse the decree. It was in a great degree a matter of discretion with the chancellor, which forms no ground of error. But we are not informed what the defendant wished to plead. He had before set up certain facts and relied on them as a plea; no new matter is disclosed which shows that he had any other merits.
The decree must be aflirmed.